J.S29043/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: B.J.F.-Z., A/K/A :          IN THE SUPERIOR COURT OF
B.F.-Z., A MINOR                     :                PENNSYLVANIA
                                     :
                                     :
APPEAL OF: T.F.                      :
                                     :
                                     :              No. 1900 WDA 2015

               Appeal from the Order Entered November 16, 2015
       in the Court of Common Pleas of Allegheny County Orphans’ Court
                         at No. CP-02-AP-0000100-2015

IN RE: ADOPTION OF: I.J.F.-Z., A/K/A :          IN THE SUPERIOR COURT OF
I.F.-Z., A MINOR                     :                PENNSYLVANIA
                                     :
                                     :
APPEAL OF: T.F.                      :
                                     :
                                     :              No. 1901 WDA 2015

               Appeal from the Order Entered November 16, 2015
       in the Court of Common Pleas of Allegheny County Orphans’ Court
                         at No. CP-02-AP-0000101-2015

BEFORE: BENDER, P.J.E., PANELLA, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                            FILED MAY 05, 2016

        T.F. (“Mother”) appeals from the orders dated November 12, 2015,

and entered on November 16, 2015, granting the petitions filed by the

Allegheny County Office of Children, Youth and Families (“CYF”) to

involuntarily terminate her parental rights to her minor children, B.F.-Z.

(born in June of 2011), a male, and I.F.-Z. (born in February of 2013), a



*
    Former Justice specially assigned to the Superior Court.
J.S29043/16

female (collectively, the “Children”), pursuant to Section 2511(a)(2), (5),

(8), and (b) of the Adoption Act, 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).1

We affirm.

      We adopt the trial court recitation of the relevant history of this case.

See Trial Ct. Op., 1/8/16, at 2-6 (unpaginated). Importantly, on June 11,

2015, CYF filed petitions to terminate the parental rights of Mother to the

Children. On June 25, 2015, October 8, 2015, and November 12, 2015, the

trial court held hearings on the petitions.

      In orders dated November 12, 2015, and entered on November 16,

2015, the trial court terminated Mother’s parental rights.2 On December 4,

2015, Mother timely filed notices of appeal, along with concise statements of

errors complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

On December 21, 2015, this Court sua sponte consolidated the appeals.

      Mother raises the following issues on appeal:

         I. Did the trial court abuse its discretion and/or err as a
         matter of law in finding that Allegheny County Children,
         Youth and Families proved by clear and convincing
         evidence grounds for the involuntary termination of . . .



1
  In these orders, the trial court also terminated the parental rights of J.A.Z.,
the Children’s father (“Father”), and any unknown father, pursuant to
Section 2511(a)(1), (2), (5), (8), and (b). Neither Father nor any unknown
father has filed an appeal or is a party to the present appeal.
2
  See In re L.M., 923 A.2d 505, 508-09 (Pa. Super. 2007) (stating an order
is not appealable until it is entered on the docket with the required notation
that appropriate notice has been given).




                                      -2-
J.S29043/16

         Mother’s parental rights pursuant         to   23   Pa.C.S.   §
         2511(a)(2), (a)(5) and (a)(8)[?]

         II. Did the trial court abuse its discretion and/or err as a
         matter of law in concluding that Allegheny County
         Children, Youth and Families met its burden of proving that
         termination of . . . Mother’s parental rights would best
         serve the needs and welfare of the [C]hildren pursuant to
         23 Pa.C.S. § 2511(b) by clear and convincing evidence[?]

Mother’s Brief at 6.

      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

         [A]ppellate courts must apply an abuse of discretion
         standard when considering a trial court’s determination of
         a petition for termination of parental rights. As in
         dependency cases, our standard of review requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by
         the record. In re: R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190
         (2010). If the factual findings are supported, appellate
         courts review to determine if the trial court made an error
         of law or abused its discretion. As has been often stated,
         an abuse of discretion does not result merely because the
         reviewing court might have reached a different conclusion.
         Instead, a decision may be reversed for an abuse of
         discretion   only   upon     demonstration     of     manifest
         unreasonableness, partiality, prejudice, bias, or ill-will. Id.
         As we discussed in R.J.T., there are clear reasons for
         applying an abuse of discretion standard of review in these
         cases. We observed that, unlike trial courts, appellate
         courts are not equipped to make the fact-specific
         determinations on a cold record, where the trial judges are
         observing the parties during the relevant hearing and often
         presiding over numerous other hearings regarding the
         child and parents. Therefore, even where the facts could
         support an opposite result, as is often the case in
         dependency and termination cases, an appellate court
         must resist the urge to second guess the trial court and
         impose its own credibility determinations and judgment;
         instead we must defer to the trial judges so long as the


                                      -3-
J.S29043/16

         factual findings are supported by the record and the
         court’s legal conclusions are not the result of an error of
         law or an abuse of discretion.

In re S.P., 616 Pa. 309, 325-26, 47 A.3d 817, 826-27 (2012) (some

citations omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.     In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

         [t]he standard of clear and convincing evidence is defined
         as testimony that is so “clear, direct, weighty and
         convincing as to enable the trier of fact to come to a clear
         conviction, without hesitance, of the truth of the precise
         facts in issue.”

Id.    This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of Section

2511(a). In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

      We will focus our review on Section 2511(a)(2) and (b), which provide

as follows:

         § 2511. Grounds for involuntary termination

         (a) General rule.—The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                   *    *    *

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child to
              be without essential parental care, control or
              subsistence necessary for his physical or mental well-


                                       -4-
J.S29043/16

             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be remedied
             by the parent.

                                  *    *    *

        (b) Other considerations.—The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     This Court has explained that the focus in terminating parental rights

under Section 2511(a) is on the parent, but under Section 2511(b), the

focus is on the child. In re C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008)

(en banc).     The Supreme Court set forth our inquiry under Section

2511(a)(2) as follows.

        [Section] 2511(a)(2) provides [the] statutory ground[] for
        termination of parental rights where it is demonstrated by
        clear and convincing evidence that “[t]he repeated and
        continued incapacity, abuse, neglect or refusal of the
        parent has caused the child to be without essential
        parental care, control or subsistence necessary for his
        physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect or refusal cannot
        or will not be remedied by the parent.” . . .

        [The Supreme Court] has addressed incapacity sufficient
        for termination under § 2511(a)(2):



                                      -5-
J.S29043/16

             A decision to terminate parental rights, never to be
             made lightly or without a sense of compassion for
             the parent, can seldom be more difficult than when
             termination is based upon parental incapacity. The
             legislature, however, in enacting the 1970 Adoption
             Act, concluded that a parent who is incapable of
             performing parental duties is just as parentally unfit
             as one who refuses to perform the duties.

In re S.P., 616 Pa. at 326-27, 47 A.3d at 827 (citation omitted).

      Instantly, the record substantiates the trial court’s assessment of the

evidence regarding Mother’s incapacity to parent Children, and her inability

to remedy the conditions and causes of her incapacity to parent Children,

which we adopt herein. See Trial Ct. Op. at 7-8 (unpaginated).

      In her brief, Mother argues that the trial court erred in finding that the

grounds    for   termination   existed     under   Section   2511(a)(2).    She

acknowledged her mistakes with Children and recognized that she needs to

make better and healthier choices regarding smoking and using drugs and

alcohol.   Mother’s Brief at 13-15.      This Court, however, has stated that a

parent is required to make diligent efforts towards the reasonably prompt

assumption of full parental responsibilities. In re A.L.D., 797 A.2d 326, 340

(Pa. Super. 2002).     A “parent’s vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” Id. As the trial court’s

factual findings, including Mother’s longstanding recalcitrance, are supported

by the record, and the court’s legal conclusions are not the result of an error

of law or an abuse of discretion, we affirm the trial court’s decision with


                                      -6-
J.S29043/16

regard to subsection (a)(2). In re S.P., 616 Pa. at 325-26, 47 A.3d at 826-

27.

      Next, we review the termination of Mother’s parental rights under

Section 2511(b). Our Supreme Court recently stated as follows.

           [I]f the grounds for termination under subsection (a)
        are met, a court “shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child.” 23 Pa.C.S. § 2511(b). The emotional needs
        and welfare of the child have been properly interpreted to
        include “[i]ntangibles such as love, comfort, security, and
        stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super.
        2012). In In re E.M., [533 Pa. 115, 122, 620 A.2d 481,
        485 (1993)], this Court held that the determination of the
        child’s “needs and welfare” requires consideration of the
        emotional bonds between the parent and child.           The
        “utmost attention” should be paid to discerning the effect
        on the child of permanently severing the parental bond.
        In re K.M., 53 A.3d at 791.

In re T.S.M., 620 Pa. 602, 628-29, 71 A.3d 251, 267 (2013).

      The trial court considered the needs and welfare of the Children and

set forth its bond-effect analysis at length.      See Trial Ct. Op. at 9-10

(unpaginated).   Again, as the trial court’s factual findings and credibility

determinations   are   supported   by   the   record,   and   the   court’s   legal

conclusions are not erroneous, we affirm the trial court’s decision with

regard to subsection (b). In re S.P., 616 Pa. at 325-26, 47 A.3d at 826-27.

      Mother argues that Children recognize her as their mother and engage

in a loving relationship with her. Mother’s Brief at 21. As we stated in In re

Z.P., 994 A.2d 1108 (Pa. Super. 2010), a child’s life “simply cannot be put

on hold in the hope that [a parent] will summon the ability to handle the


                                    -7-
J.S29043/16

responsibilities of parenting.”   Id. at 1125 (citation omitted).     Rather, “a

parent’s basic constitutional right to the custody and rearing of his or her

child is converted, upon the failure to fulfill his or her parental duties, to the

child’s right to have proper parenting and fulfillment of his or her potential in

a permanent, healthy, safe environment.”       In re B., N.M., 856 A.2d 847,

856 (Pa. Super. 2004).       Accordingly, we affirm the trial court’s orders

terminating Mother’s parental rights.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/5/2016




                                      -8-
                                                                      Circulated 04/19/2016 02:09 PM




       IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                           ORPHAN'S COURT DIVISION


 IN RE: ADOPTION OF:
                                              TPR    CP-02-AP-0000100-2015 &
 I.F~Z. and B. F-Z.                                  CP-02-AP-000010l-2015

 APPEALOF:                                           Superior Court Nos:

 T..     F.,                                         1900 WDA 2015
 Natural mother                                      1901 WDA 2015


                                         OPINION


January 8, 20 l 6                                           Judge Cathleen Bubash


         On June 10, 2015, the Allegheny County Office of Children, Youth and
Families ("CYF"} filed petitions for involuntary termination of the parental rights of
the natural parents of I. F-Z. and B. F-Z, (''the children").    Appellant,    TW F.
("Mother''} is the natural mother of the Children.
         Hearings on the petition to terminate parental rights ("TPR") were held on
June 25, 2015, October 8, 2015 and November 12, 2015 regarding both Children.
At the time of the June 25, 2015 "show up" hearing, the Children had been in
care for over 15 months. At the conclusion of the November 12, 2015 hearing, I
found CYF had proven by clear and convincing             evidence that grounds for
termination existed and that termination best served the needs and welfare of
the Children.    Accordingly,   on November    12, 2015, I issued Orders terminating
the parental rights of the natural parents to the Children.           Mother timely
appealed and filed her l 925(b} Statements.
                                    Matters Complained of on Appeal
            Mother raises identical issues in both appeals.                     She avers that I abused my
     "discretion and/or erred as a matter of law in finding that Allegheny County
     Children,    Youth, and         Families proved            by clear       and convincing            evidence
     grounds for the involuntary termination of Birth Mother's parental rights pursuant
     to 23 Pa.C.S.A. §2511 (a)(2), (5), and (8)."                  She further avers that I abused my
     "discretion and/or erred as a matter of law in concluding that Allegheny County
    Children, Youth, and Families met its burden of proving that termination of Birth
    Mother's parental rights would meet the needs .ond welfare" of the children,
    pursuant to 23 Pa.C.S.A. §251 l (b).
           For the reasons set forth below,                     my decision          to terminate         Mother's
    parental rights to the Children should upheld and my Orders be affirmed.                                1




                                              Statement of Facts
           BF-Z. was born on 6/2/11 and IF-Z. was born on 2/14/ 13.28 The family first
    became involved with CYF in July of 2013 after a domestic dispute. (TR. 10/8/15,
    p. 40). CYF again became involved in November of 2013 after receiving a call
    regarding Mother's homelessness, neglect of the children, and unresolved drug
    and alcohol issues (TR. 10/8/15, p. 41).
          Although she was very resistant to assistance, Mother was provided with
intensive crisis in-home services on December                           12, 2013. Mother was given a
Family Service Plan {"FSP") on December                       17, 2013 which she signed on January
3, 2014. The goals set forth under the FSP were:
           I) recovery from substance abuse; 2) eliminate verbal and physical
          family abuse; 3) supervision of children. including baby gates and
          appropriate caregivers; 4) appropriate medical and dental care,
          including immunizations; 5} maintain contact and cooperate with CYF;
          6}meet basic needs of food and clothing; 7) safe living conditions and
I
  Neither named father nor any unknown father participated in the proceedings but each had counsel who
participated.
  Mother has two other children who are not part of these proceedings. An older daughter lives with her biological
father and has not been adjudicated dependent. A younger sibling has also been removed from Mother. That child
has been adjudicated dependent at CP-02-DP-0001055-2015.       Mother has refused to name that child's father.
        housing; 8) understand age appropriate   behavior and expectations     for
        children. (TR. l 0/8/ 15, p. 49-52).

        Little progress was made in Mother's   parenting.   For example,   during an in-

 home visit by CYF the two year old son fell down the stairs. Mother did not go to

 the child when he fell, remaining sitting on a couch. When asked why she did
 not go to him, Mother answered, "Boys fall". (TR. I 0/8/15, p. 42-44).       CYF then
 provided Mother with baby gates but she would not utilize them.                Further,
 Mother continued to engage in domestic violence, including a December 24,
 2013 incident involving a knife where Mother was the aggressor. The Children
 were present during that incident.     (TR. 10/8/ 15, p. 44-45).   1 n-home services
 remained in place until February of 2014, when they were discontinued due to
 Mother's non-compliance.
       The subject Children were removed from Mother's care on February 18,
 2014 pursuant to an Emergency Custody Order due to concerns of neglect,
 parenting deficiencies    including medical neglect, inadequate supervision, no
 food in home, and Mother's unresolved substance abuse and mental health
issues. (TR. 6/25/ 15, p. 72). Bryn Albee, the caseworker who was present when
the Children were removed, testified that Mother's home smelled of marijuana
and alcohol and no food was found in the home. (TR. 10/8/15, p. 45-46). Mother
was highly agitated, combative, overly rough with her infant, and verbally
abusive. She refused a requested urine screen. (TR. 10/8/15, p. 83-85).
      The Children were placed into emergency foster care.                 CYF filed a
Dependency Petition on February 25, 2014 and the Children were adjudicated
dependent on March 27, 2014. (TR. 10/8/15, p. 47).           later that month, the
Children were moved to the foster home where they still reside with pre-
adoptive foster parents.
      Mother did not attend the next two FSP meetings scheduled on March 26,
2014 and August 14, 2014. (TR. 10/8/15, p. 48). A pattern of missed or cancelled
drug screens and missed appointments required           by the FSP followed and
  Mother otherwise refused to cooperate with the agency. (TR. 10/8/15, p. 56-57,
  60-6 I). Mother often could not be reached by phone. Over the fifteen months
 between removal of the Children and the first TPR hearing, Mother made little
 progress toward meeting the majority of the FSP goals set for her.
          Additionally, Mother failed to be forthright with her caseworkers or the
 court.    She claimed to be attending parenting classes at McKeesport Family
 Support Center but would not provide releases for CYF to acquire information on
 her attendance. Once she did sign the release, CYF found there was no record
 of her attending. (TR. 10/8/15, p. 54).
          Mother also refused to attend a domestic violence class after the
 December 24, 2013 incident and, in fact, did not attend until September of
 2014. (TR. 10/8/ 15, p. 58). Moreover, Mother has stated that she does not
 understand how domestic violence might affect her Children. (TR. l 0/8/ 15, p.
 58). Mother did not attend domestic violence classes from September 14, 2014
 until March 15, 2015, which she asserted was due to incarceration.   Her time in
jail was, however, only from December 7, 2014 through January 13, 2015. (TR.
6/25/ 15, p. 40-41 ) .
       After refusing to attend her first scheduled court-ordered psychological
evaluation on May 30, 2014, Mother was evaluated by Neil Rosenblum, Ph.D. of
Allegheny Forensic Associates on October 22, 20 l 4, at which time she was
minimally cooperative.      Dr. Rosenblum diagnosed Mother with Oppositional
Defiant Disorder and Adjustment Disorder. He recommended that she seek
mental health treatment once a week, as well as anger management.        Mother
did not complete her intake for mental health until May of 2015. (TR. 6/25/15, p.
15, 29-30).
      Mother has been provided throughout these proceedings with two weekly
supervised visits with her Children. Due to her inconsistent attendance, Mother
was required to provide 24 hours notice of whether she would attend a
scheduled visit to avoid the Children being transported and subsequently
     disappointed.       (TR. 10/8/15, p. 65). Of the 190 visits Mother was offered, 133 were
     completed.         Of those, only 78 began on time, and 35 visits were cancelled due
     to no confirmation from Mother. (TR. l 0/8/ 15, p, 155- 156).
                Susan Rosati, case specialist, testified that during visits, Mother was often
     inattentive to the Children, did not interact with them, and spent most of her
     time "on her phone."            (TR. 6/25/15, p. 44).3 Often, when she was asked by the
     Children to read to them or to play, she declined. (TR. l 0/8/15, p. 165). Mother
     often displayed a negative               attitude      toward      the staff.       (TR. l0/8/ 15, p. 157).
     Mother left her infant in an unbuckled car seat on a table when she left the
     visiting room without securlnq anyone to watch the baby.                              (TR. 10/8/ 15, p. l 60-
     1 6 l).
               It was only after the filing of the TPR petitions on June l 0, 2015 that
    Mother's behavior with the Children began to improve.                                (TR. l 0/8/ 15, p. 157).
    Much        of Mother's     behavior        remains troubling           and her credibility             has not
    improved.        Mother has told her caseworkers that she lives independently,                                 but
    has refused to show them her lease despite being requested to do so. (TR.
    l 0/8/ 15, p. 65; TR. 11 I 12/ J 5, p. 42, 73). Mother, who has a history of domestic
    violence, has denied being in a new relationship but has changed her social
    media "stotus" to "in a relationship'1 and has adopted the last name of a man
    she refers to as a neighbor. (TR. 10/8/15, p. 89-91; TR. 11/12/15, p. 28, 30-31).4
               Mother   remains inconsistent in attending                    meetings        with the service
    providers and will focus only on meeting her housing goals. She will not address
other FSP goals, such as parenting issues.                       She refuses to understand why CYF
became involved.              (TR. 10/8/15, p. 85-86}. Especially troubling considering her

3
  This behavior changed and improved after the filing of the TPRs when Mother began taking her parenting classes
more consistently. Mother has requested that her parenting classes continue as she believes they are helping her and
the evidence supports that. (6/25/15 T. p. 34-35, 49-50)
4
  In her infant son's separate dependency matter, Mother demonstrated her continued lack of judgment and lack of
credibility by colluding with a great-aunt to retain custody of that child against court orders, despite the woman's
inappropriateness as a care-giver. After suggesting the great-aunt take custody, Mother then referred to her as
unsafe. This subterfuge resulted in the baby being left by the great-aunt in the care of an unknown person. See TR.
l0/8/15, p. 95-101.
  history, Mother has continued to state to her caseworker, Bryn Albee, that she
 does not understand            how her domestic violence             affects   the Children.    (TR.
  10/8/15, p. 58)
         At trial, a number of witnesses testified, including Dr. Neil Rosenblum who
 conducted a series of individual            assessments,         evaluations and interactional
 interviews with Mother and the Children,                 and the foster parents and the
 Children. His expert reports were also admitted into evidence.
         Dr. Rosenblum         testified that the Children were bonded             to their foster
 parents and saw them as role models.            (TR. 10/8/ l 5, p. 118-12 I]. He testified that
 the Children had no strong attachment                   to Mother but did have a strong
 attachment to the foster parents. (TR. 10/8/ 15, p. 129-134).             Dr. Rosenblum further
 testified that termination and adoption would enhance                    the Children's   stability
 and be the "best choice for the Children and the choice that would be most
consistent with their needs and welfare." (TR. 10/8/15, p. 136). He testified that
the attachment            to the foster parents was the Children's primary attachment
and that it would be worse for the Children to lose their foster parents than it
would be to lose Mother. (TR. 10/8/15, p. 142-148) .
        . Additionally,    Dr. Rosenblum   testified    that Mother's denial of her mental
health issues as well as her denial of the risk factors she was creating for her
Children; limit her ability to correct her parenting deficiencies.              He testified that,
since Mother's      mental conditions and attitudes continue to exist, the Children
would continue to be at risk if in her care. (TR. 10/8/15, p. 124, 139-140).


                                           Discussion
        CYF seeks to terminate          Mother's       parental     rights under 23 Pa.C.S.A.
§2511 (a)(2},(5),   and (8).     The statute provides for the involuntary termination           of
parental right if the petitioner can establish any one of the following grounds:
       "251 l .(a) General rule.-The rights of a parent in regard to a child may be
       terminated after a petition filed on any of the following grounds:
       ********
         (2) The repeated and continued incapacity, abuse, neglect or refusal of
        the parent has caused the child to be without essential parental care,
        control or subsistence necessary for his physical or mental well-being and
        the conditions and causes of the incapacity, abuse, neglect or refusal
        cannot or will not be remedied by the parent.
        ******
        (5) The child has been removed from the care of the parent by the court
       or under a voluntary agreement with an agency for a period of at least six
       months, the conditions which led to the removal or placement of the child
       continue to exist, the parent cannot or will not remedy those conditions
       within a reasonable period of time, the services or assistance reasonably
       available to the parent are not likely to remedy the conditions which led
       to the removal or placement of the child within a reasonable period of
       time and termination of the parental rights would best serve the needs
       and welfare of the child.
       ******
        (8) The child has been removed from the care of the parent by the court
       or under a voluntary agreement with an agency, 12 months or more have
       elapsed from the date of removal or placement, the conditions which led
       to the removal or placement of the child continue to exist and
       termination of parental rights would best serve the needs and welfare of
       the child." 23 Pa.C.S.A. § 2511, In re Adoption of R.J.S., 901 A.2d 502,(Pa.
       Super. 2006)


       Once the statutory grounds for involuntary termination of parental rights
have been shown by clear and convincing evidence, the Court must next
consider the next step of the process and determine whether the termination
would meet the needs and welfare of the child under sub-section 251 l (b):
       (b) Other considerations.-The court in terminating the rights of a parent
       shall give primary consideration to the developmental, physical and
       emotional needs and welfare of the child. The rights of a parent shall not
       be terminated solely on the basis of environmental factors such as
      inadequate housing, furnishings, income, clothing and medical care if
      found to be beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(l), (6) or (8), the courtshall not consider
      any efforts by the parent to remedy the conditionsdescribedtherein
      whichare firstinitiatedsubsequent to the giving of notice of the filing of
      the petition."23 Pa.C.S.A. § 251 I. (emphasis added)

      The record in this matter reveals Mother's repeated and continuing
incapacity to care for her Children so as to be reunited with them. Close to two
years have passed since these young Children were removed from Mother's
  care. The youngest has spent more than half of her life in placement. Mother
  did not meaningfully or consistently participate in the FSP process until after the
  TPR petitions were filed, more than fifteen months after her Children were
  removed. The conditions which led to the removal continue to exist.
        Mother has, throughout these proceedings, demonstrated a lack of
  understanding of the consequences of her actions on her Children. Mother has
 failed, and often belligerently refused, to communicate and cooperate with
 CYF or to address the majority of the issues which led to the removal of her
 Children.
        Despite Mothe(s recent efforts, she has not been able to meet her FSP
 goals to a degree that return of the Children to her care would be appropriate
 or feasible. Additionally, any progressshe has made did not occur until June of
 2015, after the filing of the TPR petitions and more than fifteen months after her
 Children were placed in foster care.
       As the Superior Court has acknowledged:
          "The application of Section (a){8) may seem harsh when the parent
         has begun to make progress toward resolving the problems that had
         led to removal of her children. By allowing for termination when the
         conditions that led to removal continue to exist after a year, the statute
         implicitly recognizes that a child's life cannot be held in abeyance
        while the parent is unable to perform the actions necessary to assume
        parenting responsibilities. This Court cannot and will not subordinate
        indefinitely a child's need for permanence and stability to a parent's
        claims of progress and hope for the future." fn re J.F.M., 7 I A.3d 989,
        997 (Pa. Super. 2013}.

      The testimony establishes that Mother was offered a multitude of services
to assist her in remedying the conditions which led to the removal of her
Children. lt also demonstrates that she did not actively participate in those
services and, in fact, often refused to participate or lied about her participation.
Grounds for terminating parental rights are not limited to affirmative conduct,
but may include acts of refusal as well as incapacity to perform parental duties.
In re N.A.M., 33 A.3d 95(Pa. Super. 2011).       Additionally, Mother was provided
 time to remedy the conditions which led to removal and chose not to do so until
 the Children had been in care or over 15 months.              I found that, even if Mother
 was offered additional services and more time, she would not be able to
 remedy the conditions in a reasonable amount of time.
         In determining     that termination of Mother's   parental rights best served the
 needs and welfare of her Children,             I considered     the history of the case
 presented by her caseworkers and I relied heavily upon the testimony of Dr. Neil
 Rosenblum, who completed numerous evaluations in this case.
         In his May 30, 2014 evaluation,      Dr. Rosenblum found the Children to be
 thriving,   and primarily    attached   with their pre-adoptive      foster parents.   with
 whom they have a primary bond and who they refer to as Mom and Dad.                     He
 found their attachment with Mother to be much less strong when he performed
 an interactional evaluation on October 22, 2014, and opined that the trauma of
losing their relationship     with their Mother would be less severe than what they
would suffer should they be removed from their foster parents.             Dr. Rosenblum
concluded       that termination of Mother's     parental rights and adoption by the
foster parents was in the best interest of the Children.            I agreed, finding the
evidence clearly established        that termination   of Mother's rights to the Children
best served their needs and welfare.
        I recognize that these Children have a relationship         with Mother and I do
not doubt the sincerity of Mother's love for her Children.           However, a parent's
emotional bond with her Children is only one of many factors to be considered
in determining     what is in the best interest of the Children. "Intangibles     such as
love, comfort. security, and stability are involved in the inquiry into needs and
welfare of the child."      In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005). In this
type of case, there is a dichotomy        when a bond may exist between a parent
and child,     but the parent is either unwilling or unable to satisfy the minimum
requirements     of parenting.   The issue is not whether there is a bond that exists.
between the parent and child that would be harmful if severed; the issue is what
 is in the child's best interests and welfare under the totality of the circumstances.
 In re T.D., 949 A.2d 910, 920-921 (Pa.Super.2008}
        Here, Dr. Rosenblum credibly described the lack of bond the Children
 have with Mother and the destabilizing          effect termination          of the bond with
 foster parents would have on the Children. (TR. 10/8/15, p. 144-145).                      Based on
 Dr. Rosenblum's      evaluations   and testimony,         viewed    in light      of the other
 evidence presented, I found that severing the bond with Mother would be less
 detrimental and traumatizing to the Children and would best serve their needs
 and welfare based on the totality of the circumstances.
        The Children have been living together in a stable and loving home since
February of 2014, a significant     part of their young lives.       Although the Children
may have some bond with Mother, their primary bond and attachment is with
their foster parents who are ready, willing, and able to adopt them.                  Clearly, the
Children's   emotional, educational and medical needs are all being met in this
home and, in fact, removal from this home would be harmful to them.
        Prior to filing for termination, CYF made more than reasonable efforts keep
Mother with her Children, and to reunite Mother with them after removal, efforts
which Mother       actively   and stubbornly    resisted     until   much      too late.        The
Commonwealth        is required to make reasonable efforts at reunification,                  but it
"does    not have      an obligation     to make     such       efforts     indefinitely.       The
Commonwealth        has an interest not only in family reunification          but also in each
child's right to a stable,    safe, and healthy environment,         and the two interests
must both be considered."        In re Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa.
Super 2003). The record demonstrates         that forcing these Children to wait any
longer for stability would not be in their best interests.                In light of Mother's
unreliable   efforts, these Children's   need for a permanent.             stable, and loving
home must take precedence.
                                    Conclusion
        After a careful review of the evidence,   I found that CYF had clearly and
convincingly    established   grounds   for termination   under    23   Pa.   C.S.A.        §
251 l (a)(2), (a)(5), and (a)(8) and that termination of Mother's parental rights
best serves the needs and welfare of both children.           For these reasons,       my
Orders should be affirmed.

                                              BY THE COURT:



Date:                                                                                  I   J,